Quillian, Presiding Judge.
The defendant appeals his conviction for the same escape in which the defendant in the companion case of 66124 was convicted. Held:
1. Although the defendant enumerates as error the failure to grant his motion for severance, there is no argument or citation of authority on such point. Hence, we deem this enumeration of error abandoned.
2. “The constitutional prohibition against double jeopardy is not violated when a prisoner is subjected to Executive Department punishment for an act committed while a prison inmate and is then prosecuted and convicted in a court of law for having committed a crime. This is so even though the crime and the act for which administrative punishment was assessed were one and the same.” Carruth v. Ault, 231 Ga. 547 (203 SE2d 158). Accord, Hendrickson v. State, 159 Ga. App. 628 (1) (284 SE2d 645); Middlebrook v. Allen, 234 Ga. 481 (216 SE2d 331); Horne v. Hopper, 238 Ga. 140 (231 SE2d 735); Coates v. Seay, 239 Ga. 635 (238 SE2d 422); Anderson v. State, 250 Ga. 500 (300 SE2d 163).

Judgment affirmed.


Sognier and Pope, JJ., concur.